Title: To George Washington from David Griffith, 12 July 1784
From: Griffith, David
To: Washington, George



Dear Sir,
Fairfax Glebe [Va.] 12th July 1784

Mr Nourse, an Executor of your Brothers will, and the guardian of your Nephews George & Lawrence, has given me instructions to furnish them with clothing and every necessary, without any restrictions, and discharges the Bills brought him, for this purpose, with very great punctuality. It is true, they were but badly supply’d, in many respects, when they first came to me; but I have the satisfaction to inform you that, at this time, they have a sufficiency of clothing for growing Boys, & that, in that respect, they are much better off than any of the young Gentlemen who are with me. The whole of Mr Nourse’s

conduct, towards his Wards, seems friendly and affectionate—manifests a disposition to do them all the Justice in his power, and an earnest sollicitude for their improvement in Morals Manners and learning. With great truth and Sincerity I am, Dear Sir Your most huble Servt

David Griffith

